FILED
                                                                                            8/12/2021
                                                                                  Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                          Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


ERIC LEON CHRISTIAN,                                   )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )   Civil Action No. 1:21-cv-02003 (UNA)
                                                       )
RICHARD BOULWARE, JR., et al.,                         )
                                                       )
       Defendants.                                     )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP

application and dismiss the complaint pursuant to Fed. R. Civ. P. 8(a), and for want of subject

matter jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time” the

court determines that it lacks subject matter jurisdiction).

       Plaintiff, who appears to be a resident of Las Vegas, Nevada, sues in their official

capacities, a United States District Judge of the United States District Court for the District of

Nevada, the Clerk of Court of the District of Nevada, and the former United States Attorney for

the District of Nevada. See Template Complaint (“Templ. Compl.”), ECF No. 1, at 2–3, 6. The

complaint is difficult to follow. Plaintiff is seemingly aggrieved regarding the pendency and/or

the outcome of various respective civil and criminal matters, all filed in and/or adjudicated by the

District of Nevada and/or United States Court of Appeals for the Ninth Circuit. See id. at 3–5;

Supplemental Complaint (“Supp. Compl.”), ECF No. 1-1, at 1–6. His myriad allegations include:

(1) “years of court delays;” (2) his “statutory right to Victim Compensation Fund payouts from the

Nevada U.S. Attorney[’]s Office;” (3) “the District Court of Nevada[’s] . . . seizure” of his real
and personal property, and; (4) an excessive sentence that was extended based on the mishandling

of various criminal and post-conviction matters. See Templ. Compl. at 3. He purports to bring

this action pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), id. at 3–4, and

demands billions in damages, as well as an order granting him types of property, see Supp. Compl.

at 5.

        Plaintiff faces several hurdles that he cannot overcome. First, Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished

from bold conclusions, sharp harangues and personal comments [,]” it does not fulfill the

requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom.

Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). Plaintiff’s complaint

falls within this category.

        Second, to the extent that plaintiff seeks to revisit or intervene in other legal proceedings,

or review judicial determinations rendered in other federal courts, this court lacks jurisdiction. See

28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); United States v. Choi, 818 F. Supp.

2d 79, 85 (D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming

v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413,

415, 416 (1923)), aff’d, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S.

1150 (1995).

       Third, while the specific claims and allegations against the named United States Attorney

are ambiguous, “unless a prosecutor proceeds in the clear absence of all jurisdiction, absolute

immunity exists for those prosecutorial activities intimately associated with the judicial phase of

the criminal process.” Gray v. Bell, 712 F.2d 490, 499 (D.C. Cir. 1983) (absolute prosecutorial

immunity for even quasi-judicial actions), cert. denied, 465 U.S. 1100 (1984).

       Fourth, Judges are absolutely immune from suits for “all actions taken in the judge's

judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); Caldwell v. Kagan, 865 F.

Supp. 2d 35, 42 (D.D.C. 2012) (“Judges have absolute immunity for any actions taken in a judicial

or quasi-judicial capacity.”). It is also well-settled that clerks and other court employees are

immune from suit for actions done in a judicial or quasi-judicial capacity. See Stump v. Sparkman,

435 U.S. 349, 356 (1978); Wagshal v. Foster, 28 F.3d 1249, 1252 (D.C. Cir. 1994); Sindram, 986

F.2d at 1460; Hilska v. Suter, 2008 WL 2596213 (D.D.C. 2008), aff’d, 308 Fed. Appx. 451 (D.C.

Cir. 2009).

       Last, it is notable that any connection between these claims and the District of Columbia

is entirely unclear, particularly because plaintiff admits that “all events have happened within or

through the federal courthouse located at 333 Las Vegas Blvd. Las Vegas, NV[,] which is the

United States Congressional District of Nevada.” Templ. Compl. at 4. Consequently, venue here

is improper, see 28 U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a), and the ability of this court to

exercise personal jurisdiction over these defendants is, at best, uncertain, see Fed. R. Civ. P.
12(b)(2); International Shoe Co. v Washington, 326 U.S. 310, 316 (1945) (holding that due process

of law requires that, in order to subject a defendant to a judgment in personam, the defendant must

either (1) be present within territory of forum, or (2) have certain minimum contacts with it such

that maintenance of the suit does not offend traditional notions of fair play and substantial justice)

(citations and internal quotation marks omitted)).

       For all of the aforementioned reasons, this case will be dismissed. A separate order of

dismissal accompanies this memorandum opinion.




Date: August 12, 2021                          /s/______________________
                                                 EMMET G. SULLIVAN
                                                 United States District Judge